DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed December 17, 2021.  Applicant’s amendment amended Claims 1-7 and canceled claims 8 and 9.  Currently Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner notes that the non-final office action mailed September 17, 2021 contained a typographical error.  Examiner mistakenly indicated Claims 1-5 were objected/rejected to under multiple ground of rejection wherein the rejections applied to pending claims 1-9.
	The objection to the Specification in the previous office action is maintained.
	The objection to the drawings in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The claim objection to claims 1-9 in the previous office action is maintained (acronyms, spacing, etc.) are withdrawn in response to Applicant’s amendments to the claims.
	The claim objection to Claim 3 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 112(a) rejection of claims 1-9 in the previous office action is maintained.
	The 35 U.S.C. 112(b) rejection of claims 1-9 in the previous office action is maintained.
	The 35 U.S.C. rejection of claims 1-9 in the previous office action is maintained.


Response to Arguments
	Applicant’s remarks filed December 17, 2021 do not contain detailed or specific arguments directed at the pending rejections.   Applicant states that the amended claims address each of the pending arguments.

	In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims recite significantly more than an abstract idea as the claims have been amended to recite an electronic device having a hardware processor (preamble) and the phrase unit has been replaced with device, the examiner respectfully disagrees.
	The mere recitation of a computer processing in the preamble of the claims is insufficient to overcome the rejection under 35 U.S.C. 101, as will be discussed below in detail the claims merely utilizing a generic computer competent (process/device) to perform the abstract idea, wherein the processor/device is simply a tool used in conventional/routine manner to implement Applicant’s “smart manufacturing, sale and service system.”
	Additionally it is noted that none of phrases processor, hardware processor, computer or device appear anywhere in Applicant’s disclosure.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to 


Specification
The disclosure is objected to because of the following informalities: 
As discussed below in detail, several claims are rejected under 35 USC 112(a) and 112(b) which also gives rise to this objection of the specification under 37 CFR 1.75(d), which requires that claims conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by the reference to the description.  Regarding the claim limitations rejected below under 35 USC 112(a), applicant should amend the specification such that the specification is consistent with any claim terms and phrases used in the claims rejected below so that the terms and phrases have antecedent basis in the specification.  
Further the claim language must positively relate to the language of the detailed description. No new matter may be added. In appropriate situations, where the language of the claim is intended to refer to an element described by a different phrase in the specification, an appropriate correction to the specification might be (where the claims recite a “gadget”) to amend the specification to clarify that “widget 17, also described as a gadget,” so that there is an appropriate correspondence between the language of the claims and the language of the specification. Where this correspondence is lacking the claims cannot accurately be matched to the specification as filed. This objection relates to any 35 USC 112 (a) and/or 112(b) rejections below which are present.
Appropriate correction is required.  The amendment(s) to the specification must not contain any new matter.

Additionally it is noted that Applicant’s specification is replete with missing spaces between words.

Claim Objections
Regarding Claims 1-7, Claims 1-7 are objected to because of the following informalities:  the claims are replete with non-functional descriptive material, specifically non-functional intended use and/or benefit recitations.  For example Claim 1 recites “while ensuring…” and “so as to…..”; Claim 3 recites “for information secrecy…..” and “so as to enable….”; Claim 5 recites “thereby achieving flexible…..”, “so as to facilitate flexible…’ and “so as to improve…..”.
Appropriate correction required.



2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claim 1, the claim recites “the global cloud-based smart service platform continuously performing self-evolution, continuously improving their global supply chain efficiency, continuously improving their smart manufacturing and continuously improving their smart decision making in virtue of big-data analysis and sharing of smart manufacturing experiences” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of continuously performing self-evolution, continuously improving their global supply chain as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.

While Lines 13-15, Page 7; Line 6, Page 9; Line 17, Page 27; Line 10, Page 29 of Applicant’s Specification tangentially mentions continuously performing self-evolution, continuously improving their global supply chain this brief mention of an undisclosed algorithm that may be used to continuously self-evolve/improve a global supply chain or business engaged in a global supply chain is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of the global cloud-based smart service platform continuously performing self-evolution, continuously improving their global supply chain efficiency, continuously improving their smart manufacturing and continuously improving their smart decision making in virtue of big-data analysis and sharing of smart manufacturing experiences” as claimed nor the claimed embodiment as a whole.

While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to continuously self-evolve an entire global supply chain).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed 
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of the global cloud-based smart service platform continuously performing self-evolution, continuously improving their global supply chain efficiency, continuously improving their smart manufacturing and continuously improving their smart decision making in virtue of big-data analysis and sharing of smart manufacturing experiences” as claimed.

Regarding claim 2, the claim recites “the big-data analysis technologies to smart decision making throughout supply chains of the global cloud-based smart service platforms, continuously learning….continuously perfecting the artificial network and the genetic algorithm, make the enterprises able to perform experiential self-evolution by continuously improving their smart manufacturing and smart decision making….” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of continuously performing self-evolution, continuously improving their global supply chain as claimed. Applicant’s 
While Line 20, Page 8; Lines 4-5, Page 9; Lines 4-11, Page 29 of Applicant’s Specification tangentially mentions artificial intelligence, genetic algorithm, continuously performing self-evolution, continuously improving their global supply chain this brief mention of undisclosed artificial intelligence algorithm, undisclosed genetic algorithms that may be used to self-evolve, continuously learn and continuously perfect a global supply chain and/or enterprises engaged in a global supply chain is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of the global cloud-based smart service platform continuously performing self-evolution, continuously improving their global supply chain efficiency, continuously improving their smart manufacturing and continuously improving their smart decision 
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to continuously self-evolve an entire global supply chain).
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “the big-data analysis technologies to smart decision making throughout supply chains of the global cloud-based smart service platforms, continuously learning….continuously perfecting the artificial network and the genetic algorithm, make the enterprises able to perform experiential self-evolution by continuously improving their smart manufacturing and smart decision making….” as claimed.

Regarding claim 4, the claim recites “accurately pushing product information of the global manufacturers through the global sale platforms according to big-data analysis…..” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of continuously performing self-evolution, continuously improving their global supply chain as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
accurately pushing product information based on big-data analysis…. this brief mention of undisclosed big data analysis algorithm is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step “accurately pushing product information of the global manufacturers through the global sale platforms according to big-data analysis…..” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of 
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “accurately pushing product information of the global manufacturers through the global sale platforms according to big-data analysis…..” as claimed.

Regarding claim 5, the claim recites “automatically acquiring data so as to automatically control the factor smart infrastructure/equipment and the smart manufacturing equipment in real time” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of continuously performing self-evolution, continuously improving their global supply chain as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While Lines3-6, Page 13; Lines 3-6, Page 34 Applicant’s Specification tangentially mentions automatically controlling factory/manufacturing equipment/infrastructure this brief mention of undisclosed mechanism for automatically controlling any and/or all equipment or infrastructure in a factory is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step recites “automatically acquiring data so as to automatically control the factor smart infrastructure/equipment and the smart manufacturing equipment in real time” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to automatically in real-time control any/all factory or manufacturing equipment or infrastructure).
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of recites “automatically acquiring data so as to automatically control the factor smart infrastructure/equipment and the smart manufacturing equipment in real time”  as claimed.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, newly amended claim 1 recites “A global smart manufacturing, sale and service system which is implemented by an electronic device having a hardware processor” and comprising a plurality of continuously reproducible and expandable service devices, each said service device….” wherein it is noted that none of the phrases electronic device, hardware processor or service device appear anywhere in Applicant’s disclosure.
The recitation of these undisclosed elements appears to be an attempt to overcome the pending rejection under 35 U.S.C. 101 by claiming a non-disclosed generic computer performing the claimed method steps.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claims fail to recite any technological elements and appear to be a high level description of a global supply chain. 

Regarding Claims 1-7, Applicant’s disclosure fails to provide to provide a clear, specific or unique definition for at least the following phrases:  docked, continuously reproducible and expandable service units, and global logistic ends.  Accordingly the phrases are being afforded their broadest reasonable interpretation in light of the specification and knowledge of one skilled in the art at the time of the invention.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claim 1, the claims are directed to the abstract idea of manufacturing management. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, manufacturing management (Judicial Exception – Yes – organizing human activity), wherein manufacturing management is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps recite functions of the manufacturing management are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The step of determine when a percentage demand for the first product is in excess of an integer number is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1 appears to be to ‘manage’ a global manufacturing supply chain.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are additional limitations of generic computer elements: electronic device having a hardware processor (preamble only, NOT disclosed in Applicant’s disclosure – see discussion above) and service device(s).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623